Citation Nr: 1730748	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-31 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a sinus condition, to include sinusitis and chronic rhinosinusitis.

2. Entitlement to an initial rating in excess of 10 percent prior to March 6, 2011 and in excess of 30 percent thereafter for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, C.T.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to September 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2010 and July 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The July 2010 rating decision established service connection for PTSD and assigned the initial 10 percent disability rating.  The July 2011 rating decision continued the 10 percent disability rating for PTSD and denied service connection for sinusitis.  In a November 2014 rating decision, the RO increased the Veteran's PTSD rating to 30 percent, effective March 6, 2011.  The Veteran continues his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's claim was initially developed as one for service connection for sinusitis.  However, the United States Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board has broadened and recharacterized the issue on appeal as is reflected on the title page.

The Veteran testified before the undersigned Veterans Law Judge during an April 2017 videoconference hearing.  A transcript of that hearing is associated with the claims file. 

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current chronic rhinosinusitis is related to service.


CONCLUSION OF LAW

The criteria for service connection for chronic rhinosinusitis have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim being adjudicated is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran seeks to establish service connection for a sinus condition, claimed as due to exposure to environmental toxins while serving in the Persian Gulf. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's post service treatment records show treatment for sinusitis and chronic rhinosinusitis throughout the appeal period.  See, e.g. Jan. 29, 2013 treatment notes.  Accordingly, the requirements for Shedden element (1) have been met.

The Veteran reports that he was exposed to environmental toxins, including aircraft exhaust, burning oil refineries, and smoke during his active service on the USS John C. Stennis.  He testified that during service, it was hard to breathe because of the intensity of the heat in addition to the exhaust from the jet fumes and smoke in the air.  The Veteran's contentions are consistent with his service according to his certificate of release or discharge, Form DD 214.  In affording the Veteran the benefit of the doubt, the Board finds that the requirements of Shedden element (2) have been met.   

A June 2011 statement from D.G. indicates that he has known the Veteran since high school.  He stated that he did not recall the Veteran having sinus issues until after his military service.  

During a VA examination in July 2011, the Veteran reported being continuously exposed to aircraft exhaust, often working in a fairly enclosed area with exposure to smoke, exhaust, and other fumes.  The examiner indicated that the medical record did not show treatment for a sinus infection during service.  The Veteran reported trouble with his sinuses since being in the Persian Gulf.  He further indicated that he developed an acute sinus infection shortly after leaving service and medical records showed a prescription for amoxicillin in November 1998, but the examiner was not able to locate a medical record to determine why amoxicillin was dispensed.  The examiner did note that it would be expected to be dispensed to treat an upper respiratory infection in a young adult.  An additional prescription for antibiotic used for upper respiratory infections in addition to a nasal decongestant was noted in February 1999, but there were also no medical records to evaluate the actual diagnosis.  He was prescribed medication for sinusitis in August 1999.  

After taking a history from the Veteran and reviewing the claims file, the examiner did a CT scan of the sinus/coronals and the impression was moderate leftward deviation of the nasal septum and mild/minimal mucoperiosteal inflammatory thickening involving the nondominant right sphenoid sinus and a few of the left ethmoid air cells.  No acute or significant chronic superimposed paranasal sinus disease was appreciated at that time.  The examiner opined that chronic rhinitis without evidence of chronic sinusitis was less likely than not due to military service in the Persian Gulf.  The rationale was that the Veteran does not have a chronic sinusitis condition as evidenced by absence of significant abnormalities on the sinus CT scan.  The findings on rhinolaryngoscopy showed edema of nasal mucosa without active purulent drainage.  The diagnosis of chronic rhinosinusitis is nonspecific and simply indicates that the Veteran suffers with an inflammatory process involving the nasal (and presumably sinus) mucosa.  The examiner further stated that the exact etiology sometimes cannot be determined, as the nasal mucosa may react to a variety of environmental substances as well as viral infection.  Although there is a reasonable probability that the Veteran was exposed to environmental pollutants during service, the examiner found that the available medical record does not provide evidence that the exposure resulted in the onset of his now chronic nasal condition within a period of time consistent with causation by the in-service exposure.  The available medical documents present an episodic, acutely symptomatic course not unusual for the average US adult who is expected to experience 2 to 3 acute viral upper respiratory infections per year.  In most of the medical interactions documented, the Veteran was treated in an acute care setting with antibiotics for reported symptoms of generally less than one week's duration.  Such symptoms of less than 2 weeks duration are rarely due to demonstrable sinus disease and are much more likely to be due to acute viral upper respiratory infection.  The diagnosis of "sinusitis" was never confirmed radiographically; the 2 CT scans of the sinuses taken more than 10 years after completion of military service do not show significant evidence of either acute or chronic sinusitis.  The finding of edema of the nasal mucosa is extremely non-specific and its relationship to exposure to environmental respiratory toxins during military service in the Persian Gulf is a matter of mere speculation.  The Veteran has a history of exposure to tobacco smoke through his personal smoking history, a potent respiratory irritant that often triggers respiratory inflammatory responses in exposed tissue.  The chronicity of the claimed sinonasal symptoms does not become apparent in the medical record until many years (2008) after the potential exposure.  In the examiner's experience, the individual who develops an inflammatory reaction to extended occupational exposure to inhaled respiratory toxins affecting the nasal mucosa would be expected to develop persistent symptoms early in the course of a condition.  The available medical evidence is most consistent with episodic, acute nasal congestion symptoms typical of common variety viral upper respiratory infection in the medical evidence of the first several years after service.  The presence of purulent nasal drainage does not indicate either acute sinus infection and is often present in common viral rhinopharyngitis.  The examiner noted that the available medical evidence indicates that the onset of the chronic symptoms now present has occurred many years after the potential inservice exposure.  As such, the examiner opined that chronic rhinitis is less likely than not due to any inservice exposure to environmental toxins while serving in the Persian Gulf or at any other time in his military service.

During a VA Gulf War registry history and physical examination in August 2012, the Veteran reported daily drainage of his sinuses.  He stated that he used a nasal rinse to dry it out and steroidal nose spray to calm the inflammation.  The Veteran reported that the buildup can lead to a sinus infection which proceeds to a respiratory infection in the lungs causing frequent coughing.  He saw an ENT specialist who found no allergies.  His symptoms worsened after he quit smoking.  The Veteran stated that he was exposed to jet fuel, the exhaust of air craft on the ship, and burning oil from the refineries during service.   

In correspondence dated in October 2012, D.T., RN indicated that since his return from service 3 years prior, the Veteran has had progressive and frequent sinus infections.  She noted that prior to the service, the Veteran was very healthy and rarely sick.  

The Veteran submitted a letter from P.P., MD who has treated the Veteran from August 2011.  Dr. P.P. noted that chronic rhinosinusitis (CRS) is a clinical syndrome encompassing a broad range of symptoms that can be a debilitating chronic inflammatory sinonasal disease.  Despite considerable research of CRS, however, the actual etiology and full pathophysiology of it continues to remain poorly understood.  The Veteran sought the expertise of 2 different allergists as well as ENT specialists regarding this issue.  He has not been found to have any particular environmental allergies to the area in which he lives after being tested by more than one clinic but continues to experience daily symptoms.  Dr. P.P. noted that this should not come as a surprise, however, as it is a chronic condition without, to date, one set of treatments that "cures" the disease or prevents sustained recurrence and it is not purely an "allergic" problem.  Dr. P.P. went on to explain that while there are many hypotheses regarding the etiology of CRS, one of the more recent explanations gaining attention in the last 5 years involves the host's microbiota or flora.  The normal bacterial and fungal pathogens that line the nasal and sinus mucosa appear to be altered thereby affecting how a person responds to environmental exposures including different viruses, bacteria, and allergens which cause inflammation on an acute and chronic basis.  Dr. P.P. found this significant to the Veteran's case because he also suffers from irritable bowel syndrome (IBS).  This is important because IBS is "cured" with therapeutic modulation of gut microbiota.  Dr. P.P. also noted that the Veteran appears to benefit from antibiotics when the daily CRS symptoms progress to cause painful sinusitis.  The records show that he was treated for sinus symptoms within 2 months of service discharge.  Dr. P.P. opined that the etiology of the Veteran's CRS more likely than not lies somewhere during his military duty given the lack of symptoms prior to enrollment in service and the abrupt onset upon returning from overseas duty.  He further indicated that it was not impossible that the Veteran's IBS and CRS could have the same mechanism within the Veteran's immune system.

During the April 2017 videohearing conference, the Veteran indicated that he first sought treatment for sinusitis in November 1998 within 60 days of returning home from his deployment.  He testified that although he had symptoms in service, he did not seek treatment until he returned home.  He noted his in-service exposure to environmental toxins.  

Based on the above, the Board finds that service connection for chronic rhinosinusitis is warranted.  Although the VA examiner found the Veteran's chronic rhinosinusitis is less likely than not related to service based on the extended time between exposure to toxins and the onset of a chronic condition, Dr. P.P. noted that the evidence shows ongoing complaints related to chronic rhinosinusitis since 2 months after service discharge.  Dr. P.P. found that it is at least as likely as not that the Veteran's chronic rhinosinusitis had its onset during active service based on a review of the record in addition to medical literature.  Additionally, the Veteran is found both competent and credible to report that he did not have sinus problems until after returning from deployment, as confirmed by several buddy statements.  As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's chronic rhinosinusitis is related to his period of active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for chronic rhinosinusitis is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for chronic rhinosinusitis is granted.


REMAND

During the April 2017 hearing, the Veteran testified that his PTSD symptoms had worsened since his previous VA examination in June 2011.  For example, he noted increased difficulty in crowds and strained relationships with his family members.  Additionally, he stated that he has had to take more sick leave due to his PTSD symptoms.

The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, the Veteran should be afforded a new VA examination to the address the current level of severity of his PTSD.

While in remand status, any updated treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any outstanding VA and private treatment records pertaining to the Veteran's service-connected PTSD. 

2. Then, schedule the Veteran for a VA examination to assess the current severity of his service-connected PTSD.  The claims folder should be made available to and reviewed by the examiner in connection with the examination.  The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD.  A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


